Lo: Ammi Simpson who married Elisabeth the Relict of Richard Critchley plaint. agt Jabesh Salter and Nathanael Adams Defendts in an action of the case for not paying the Summe of ten pounds in mony due from them according to the Judgemt of the County Court [433] held at Boston by adjournmt of the Generali Court the. 23d of November. 1675. with all other due damages according to attachmt dated march. 30 th 1677. . . . The Jury . . . found for the plaintife ten pounds in mony & costs of Court allowd nineteen Shillings two pence
Execution issued 7th May. 1677.
[See case of the same name in the session of 29 July, 1679, below, p. 1040.]